Exhibit 10.7

KEY OFFICER AGREEMENT

THIS AGREEMENT (“Agreement”) is made and entered into as of Oct. 12, 2005, by
and between STEVEN M. ORESKOVICH (the “Executive”) and MERGE TECHNOLOGIES
INCORPORATED, a Wisconsin corporation (the “Company”).

R E C I T A L S :

A.            The Company is engaged in the provision of medical diagnostic
imaging software and professional services for healthcare facilities and medical
equipment manufacturers. The business in which the Company is engaged in from
time-to-time during the term of this Agreement, inclusive of those new lines of
business, if any, in which the Company is working toward entering from
time-to-time are hereinafter collectively referred to as the “Business”; and

B.            The Company employs the Executive and wishes to provide the
Executive with benefits in the event of severance or a change in control in
exchange for Executive’s agreement with respect to competition, confidentiality,
inventions, secrecy and retention of property in the event of such termination
of employment;

NOW THEREFORE, in consideration of the promises, mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Executive do
hereby agree as follows:


1.             DISABILITY BENEFIT.  IF AT ANY TIME DURING THE EXECUTIVE’S
EMPLOYMENT THE EXECUTIVE IS UNABLE TO PERFORM FULLY THE MATERIAL AND SUBSTANTIAL
DUTIES OF THE EXECUTIVE’S REGULAR JOB POSITION HEREUNDER BY REASON OF ILLNESS,
ACCIDENT, OR OTHER DISABILITY (AS CONFIRMED BY COMPETENT MEDICAL EVIDENCE BY A
PHYSICIAN SELECTED BY THE EXECUTIVE COMMITTEE OF THE BOARD), THE EXECUTIVE SHALL
BE ENTITLED TO RECEIVE PERIODIC PAYMENTS OF SALARY, BONUS AND ANY AND ALL
BENEFITS TO WHICH HE/SHE WOULD OTHERWISE BE ENTITLED BY REASON OF HIS/HER
EMPLOYMENT FOR A PERIOD OF NINETY (90) DAYS. IF THE EXECUTIVE IS PREVENTED BY
REASON OF ANY ILLNESS, ACCIDENT OR OTHER DISABILITY FROM PERFORMING THE MATERIAL
AND SUBSTANTIAL DUTIES OF HIS/HER REGULAR JOB POSITION FOR A PERIOD OF 180 DAYS,
WHETHER OR NOT CONSECUTIVE, IN ANY 12 MONTH PERIOD WHICH, IN THE OPINION OF A
PHYSICIAN SELECTED BY THE EXECUTIVE COMMITTEE OF THE BOARD IS LIKELY TO CONTINUE
TO THE SAME DEGREE, HE/SHE WILL BE CONSIDERED TO BE SUFFERING FROM A DISABILITY
(“DISABILITY”). NOTWITHSTANDING THE FOREGOING PROVISION (I) THE AMOUNTS PAYABLE
TO THE EXECUTIVE PURSUANT TO THIS SECTION 1 SHALL BE REDUCED BY ANY AMOUNTS
RECEIVED BY THE EXECUTIVE WITH RESPECT TO ANY SUCH INCAPACITY PURSUANT TO ANY
INSURANCE POLICY, PLAN, OR OTHER EMPLOYEE BENEFIT PROVIDED TO THE EXECUTIVE BY
THE COMPANY; AND (II) IN NO EVENT WILL THE TERMS OF THIS AGREEMENT SUPERSEDE ANY
HEALTH OR DISABILITY BENEFIT TO WHICH EXECUTIVE IS ENTITLED UNDER APPLICABLE
LAW.


2.             CHANGE IN CONTROL.  IN THE EVENT OF A “CHANGE IN CONTROL” OF THE
COMPANY (“CHANGE IN CONTROL” OF THE COMPANY SHALL MEAN A CHANGE IN THE OWNERSHIP
OF FIFTY PERCENT (50%) OR MORE OF THE OUTSTANDING STOCK OF THE COMPANY IN A
SINGLE TRANSACTION OR SERIES OF TRANSACTIONS EFFECTED BY A THIRD PARTY OR THIRD
PARTIES ACTING IN CONCERT, OR A CHANGE OF FIFTY PERCENT (50%) OR MORE OF THE
MEMBERS OF THE BOARD IN A SINGLE TRANSACTION OR SERIES OF TRANSACTIONS EFFECTED
BY ANY THIRD PARTY OR THIRD PARTIES ACTING IN CONCERT, OTHER THAN PURSUANT TO
NOMINATION OF A NEW SLATE OF DIRECTORS WHERE THERE HAS BEEN NO MATERIAL CHANGE
IN BENEFICIAL


--------------------------------------------------------------------------------





OWNERSHIP OF THE COMPANY WITHIN 365 DAYS PRECEDING SUCH NOMINATION OR A SALE OF
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS), ALL OF THE EXECUTIVE’S OPTIONS WILL
IMMEDIATELY VEST AND BECOME EXERCISABLE. IN THE EVENT OF A CHANGE IN CONTROL AS
(DESCRIBED ABOVE) AND IF THE EXECUTIVE IS: (I) INVOLUNTARILY TERMINATED WITHIN
365 DAYS FOLLOWING THE CHANGE IN CONTROL; OR (II) VOLUNTARILY TERMINATES HIS/HER
EMPLOYMENT WITH THE COMPANY WITHIN 365 DAYS FOLLOWING SUCH CHANGE OF CONTROL,
FOLLOWING EITHER: (A) ANY REDUCTION IN EXECUTIVE’S RESPONSIBILITIES OR AUTHORITY
WITH RESPECT TO THE BUSINESS; (B) A REDUCTION IN EXECUTIVE’S COMPENSATION
PACKAGE, INCLUDING THEN CURRENT SALARY, IN EFFECT IMMEDIATELY PRIOR TO THE
CHANGE IN CONTROL; OR (C) THE COMPANY’S PRINCIPAL PLACE OF BUSINESS IS RELOCATED
MORE THAN 30 MILES FURTHER FROM THE COMPANY’S CURRENT HEADQUARTERS LOCATION AS
OF THE DATE OF THIS AGREEMENT; THEN THE EXECUTIVE WILL BE ENTITLED TO (A) 12
MONTHS THEN CURRENT SALARY AS A CHANGE IN CONTROL ALLOWANCE, TO BE PAID IN A
SINGLE PAYMENT WITHIN THIRTY (30) DAYS OF SUCH TERMINATION OF EXECUTIVE’S
EMPLOYMENT, PLUS (B) AN AMOUNT EQUAL TO ONE-TWELFTH OF THE MAXIMUM AMOUNT OF THE
EXECUTIVE’S THEN CURRENT ANNUAL BONUS DETERMINED WITHOUT REGARD TO THE
ACHIEVEMENT OF PERFORMANCE TARGETS FOR EACH MONTH OF THE CURRENT PLAN YEAR
DURING WHICH THE EXECUTIVE WAS EMPLOYED PLUS AN ADDITIONAL 12 MONTHS, TO BE PAID
IN A SINGLE PAYMENT WITHIN THIRTY (30) DAYS OF THE TERMINATION OF EXECUTIVE’S
EMPLOYMENT, AND (C) A CONTINUATION OF THE WELFARE BENEFITS OF HEALTH CARE, LIFE
AND ACCIDENTAL DEATH AND DISMEMBERMENT, AND DISABILITY INSURANCE COVERAGE
(COLLECTIVELY, “SUPPLEMENTAL BENEFITS”) FOR 12 MONTHS AFTER THE EFFECTIVE DATE
OF TERMINATION. THESE BENEFITS SHALL BE PROVIDED AT THE SAME COST TO THE
EXECUTIVE (IF ANY), AND AT THE SAME COVERAGE LEVEL, AS IN EFFECT AS OF THE
EXECUTIVE’S EFFECTIVE DATE OF TERMINATION. HOWEVER, IN THE EVENT THE PREMIUM
COST AND/OR LEVEL OF COVERAGE SHALL CHANGE FOR ALL MANAGEMENT EMPLOYEES WITH
RESPECT TO SUPPLEMENTAL BENEFITS, THE COST AND/OR COVERAGE LEVEL, LIKEWISE,
SHALL CHANGE FOR THE EXECUTIVE IN A CORRESPONDING MANNER. THE CONTINUATION OF
SUPPLEMENTAL BENEFITS SHALL BE DISCONTINUED IN THE EVENT EXECUTIVE HAS AVAILABLE
SUBSTANTIALLY SIMILAR WELFARE BENEFITS AT A COMPARABLE COST FROM A SUBSEQUENT
EMPLOYER. FOR PURPOSES OF THIS AGREEMENT, NO CHANGE IN OWNERSHIP OR DIRECTORS AS
A RESULT OF THE MERGER OF THE COMPANY WITH CEDARA SOFTWARE CORP. SHALL BE
CONSIDERED WHEN DETERMINING WHETHER A CHANGE IN CONTROL HAS OCCURRED.

In addition, upon a “change of control” as defined above, the Company will
deposit Fifty Thousand Dollars ($50,000) into an interest-bearing escrow account
(the “Escrow”) to be held by a third party mutually acceptable to the Executive
and the Company. The cost of such escrow shall be paid by the Company. The
purpose of the escrow shall be to provide Executive a “stay bonus” to help
assure a smooth transition if the acquiror in a change of control transaction
requests that Executive continue his/her employment with the Company in an
executive or managerial capacity suitable for Executive’s background, although
not necessarily the same position previously occupied by Executive. The
compensation, bonus and benefits to be paid to Executive during such period
following the change in control must be at least the same as paid or provided
prior to closing except for minor changes in Supplemental Benefits. Executive’s
services pursuant to this paragraph shall be performed within 30 miles from the
Company’s current headquarters location as of the date of this Agreement, except
for travel consistent with Executive’s position prior to the change in control.
The total amount in such Escrow, including interest thereon, will be paid to the
Executive twelve months following the change in control if Executive has
substantially performed the services requested to be performed by the acquiror
following such change of control transaction. If the acquiror does not request
Executive’s service after the change in control, no amount shall be paid to

2


--------------------------------------------------------------------------------




Executive from the Escrow. If the acquiror requests less than a full year of
service, a pro rata amount of the Escrow shall be paid to Executive based upon
the number of months or partial months worked divided by twelve. At the end of
the stay bonus performance period Executive shall have a period of thirty days
following the termination of such services or 365 days following the change of
control, whichever is later, to terminate his/her services with the Company and
be entitled to receive the change of control payments in addition to the stay
bonus described in this paragraph.


3.             TERMINATION.  THIS AGREEMENT MAY BE TERMINATED BY THE COMPANY OR
THE BOARD OR APPROPRIATE COMMITTEE THEREOF AT ANY TIME FOR THE FOLLOWING
REASONS:


(A)           FOR CAUSE, BY WRITTEN NOTICE TO THE EXECUTIVE. “CAUSE” SHALL MEAN
TERMINATION FOR GROSS NEGLIGENCE, COMMISSION OF A FELONY OR MATERIAL VIOLATION
OF ANY COMPANY POLICIES;


(B)           IN THE EVENT OF THE DEATH OF THE EXECUTIVE;


(C)           THE EXECUTIVE’S RESIGNATION OR RETIREMENT FROM EMPLOYMENT WITH THE
COMPANY (THIS CLAUSE SHALL NOT BE CONSTRUED AS AN AGREEMENT TO EMPLOY THE
EXECUTIVE FOR A DEFINED TERM), UPON THIRTY (30) DAYS ADVANCE WRITTEN NOTICE TO
THE COMPANY;


(D)           IN THE EVENT OF THE DISABILITY OF THE EXECUTIVE AS DEFINED IN
SECTION 1 OF THIS AGREEMENT, SUBJECT TO THE COMPANY DISCHARGING ITS DUTY TO
ACCOMMODATE UNDER APPLICABLE LAW, BY WRITTEN NOTICE TO THE EXECUTIVE AND BY
PROVIDING TO THE EXECUTIVE THE SEVERANCE ENTITLEMENTS SET OUT IN SECTION 4;


(E)           BY THE EXECUTIVE FOR “GOOD REASON,” DEFINED AS INCLUDING ONLY
CONSTRUCTIVE TERMINATION, A MATERIAL REDUCTION IN BASE SALARY OR A MATERIAL
REDUCTION IN RESPONSIBILITY, BY WRITTEN NOTICE FROM THE EXECUTIVE; AND


(F)            WITHOUT CAUSE FOR ANY REASON OTHER THAN AS SET FORTH ABOVE IN
SUBSECTION 3 (A), (B), (C), (D) OR (E), BY PROVIDING TO THE EXECUTIVE THE
SEVERANCE ENTITLEMENTS SET OUT IN SECTION 4.


4.             SEVERANCE.  IN THE EVENT THAT THE EXECUTIVE IS TERMINATED
PURSUANT TO SUBSECTION 3 (D), (E) OR (F), AND THE EXECUTIVE HAS EXECUTED A
COMPANY RELEASE SUBSTANTIALLY IN THE FORM OF THE ATTACHED EXHIBIT A, THEN THE
COMPANY SHALL PAY THE EXECUTIVE, AS A SEVERANCE ALLOWANCE, (A) AN AMOUNT EQUAL
TO 12 MONTHS OF THE EXECUTIVE’S THEN CURRENT SALARY PLUS (B) AN AMOUNT EQUAL TO
ONE-TWELFTH OF THE EXECUTIVE’S THEN CURRENT CALCULATED BONUS, DETERMINED BY
TAKING THE MAXIMUM AMOUNT OF BONUS IN EFFECT FOR THE THEN CURRENT YEAR TIMES THE
EXECUTIVE’S INDIVIDUAL GOAL PERFORMANCE SCORE FROM THE PREVIOUS YEAR, FOR EACH
MONTH OF THE CURRENT PLAN YEAR DURING WHICH THE EXECUTIVE WAS EMPLOYED PLUS AN
ADDITIONAL 12 MONTHS AND (C) A CONTINUATION OF THE WELFARE BENEFITS OF HEALTH
CARE, LIFE AND ACCIDENTAL DEATH AND DISMEMBERMENT, AND DISABILITY INSURANCE
COVERAGE (COLLECTIVELY, “SUPPLEMENTAL BENEFITS”) FOR 12 MONTHS AFTER THE
EFFECTIVE DATE OF TERMINATION. THESE BENEFITS SHALL BE PROVIDED AT THE SAME COST
TO THE EXECUTIVE (IF ANY), AND AT THE SAME COVERAGE LEVEL, AS IN EFFECT AS OF
THE EXECUTIVE’S EFFECTIVE DATE OF TERMINATION. HOWEVER, IN THE EVENT THE PREMIUM
COST AND/OR LEVEL OF COVERAGE SHALL CHANGE FOR ALL MANAGEMENT EMPLOYEES WITH
RESPECT TO SUPPLEMENTAL BENEFITS, THE COST AND/OR COVERAGE LEVEL, LIKEWISE,
SHALL CHANGE FOR THE EXECUTIVE IN A CORRESPONDING MANNER. THE AMOUNT OF THE
SEVERANCE ALLOWANCE PROVIDED FOR IN SUBSECTIONS (A) AND (B) OF THIS SECTION 4
SHALL BE PAID IN EQUAL

3


--------------------------------------------------------------------------------





INSTALLMENTS OVER THE SEVERANCE PERIOD. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, IN THE EVENT THE EXECUTIVE ELECTS TO RECEIVE (PURSUANT TO THE
OPERATION OF SECTION 2) 12 MONTHS OF HIS/HER THEN CURRENT SALARY FOLLOWING A
CHANGE IN CONTROL EVENT AND EXECUTIVE’S VOLUNTARY OR INVOLUNTARY TERMINATION,
THEN EXECUTIVE SHALL NOT BE ENTITLED TO ANY PAYMENT OF SEVERANCE PURSUANT TO
THIS SECTION 4. IN THE EVENT A CHANGE IN CONTROL OCCURS AND THE EXECUTIVE IS NOT
ENTITLED TO 12 MONTHS OF HIS/HER THEN CURRENT SALARY PURSUANT TO SECTION 2, THEN
THE EXECUTIVE SHALL CONTINUE TO BE ENTITLED TO RECEIVE SEVERANCE PAYMENTS PER
THIS SECTION 4.


5.             SURRENDER OF PROPERTIES.  UPON TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY, REGARDLESS OF THE CAUSE THEREFOR, THE EXECUTIVE
SHALL PROMPTLY SURRENDER TO THE COMPANY ALL PROPERTY PROVIDED HIM/HER BY THE
COMPANY FOR USE IN RELATION TO HIS/HER EMPLOYMENT, AND, IN ADDITION, THE
EXECUTIVE SHALL SURRENDER TO THE COMPANY ANY AND ALL CONFIDENTIAL SALES
MATERIALS, LISTS OF CUSTOMERS AND PROSPECTIVE CUSTOMERS, PRICE LISTS, FILES,
PATENT APPLICATIONS, RECORDS, MODELS, OR OTHER MATERIALS AND INFORMATION OF OR
PERTAINING TO THE COMPANY OR ITS CUSTOMERS OR PROSPECTIVE CUSTOMERS OR THE
PRODUCTS, BUSINESS, AND OPERATIONS OF THE COMPANY IN HIS/HER POSSESSION.


6.             INVENTIONS AND SECRECY.  EXCEPT AS OTHERWISE PROVIDED IN THIS
SECTION 6 THE EXECUTIVE:


(A)           SHALL HOLD IN A FIDUCIARY CAPACITY FOR THE BENEFIT OF THE COMPANY
ALL SECRET OR CONFIDENTIAL INFORMATION, KNOWLEDGE, OR DATA OF THE COMPANY OR ITS
BUSINESS OR PRODUCTION OPERATIONS OBTAINED BY THE EXECUTIVE DURING HIS/HER
EMPLOYMENT BY THE COMPANY, WHICH SHALL NOT BE GENERALLY KNOWN TO THE PUBLIC OR
RECOGNIZED AS STANDARD PRACTICE (WHETHER OR NOT DEVELOPED BY THE EXECUTIVE) AND
SHALL NOT, DURING HIS/HER EMPLOYMENT BY THE COMPANY AND AFTER THE TERMINATION OF
SUCH EMPLOYMENT FOR ANY REASON, COMMUNICATE OR DIVULGE ANY SUCH INFORMATION,
KNOWLEDGE OR DATA TO ANY PERSON, FIRM OR CORPORATION OTHER THAN THE COMPANY OR
PERSONS, FIRMS OR CORPORATIONS DESIGNATED BY THE COMPANY;


(B)           SHALL PROMPTLY DISCLOSE TO THE COMPANY ALL INVENTIONS, IDEAS,
DEVICES, AND PROCESSES MADE OR CONCEIVED BY HIM/HER ALONE OR JOINTLY WITH
OTHERS, FROM THE TIME OF ENTERING THE COMPANY’S EMPLOY UNTIL SUCH EMPLOYMENT IS
TERMINATED, RELEVANT OR PERTINENT IN ANY WAY, WHETHER DIRECTLY OR INDIRECTLY, TO
THE COMPANY’S BUSINESS OR PRODUCTION OPERATIONS OR RESULTING FROM OR SUGGESTED
BY ANY WORK WHICH HE/SHE MAY HAVE DONE FOR THE COMPANY OR AT ITS REQUEST;


(C)           SHALL, AT ALL TIMES DURING HIS/HER EMPLOYMENT WITH THE COMPANY,
ASSIST THE COMPANY (ENTIRELY AT THE COMPANY’S EXPENSE) TO OBTAIN AND DEVELOP FOR
THE COMPANY’S BENEFIT PATENTS ON SUCH INVENTIONS, IDEAS, DEVICES AND PROCESSES,
WHETHER OR NOT PATENTED; AND


(D)           SHALL DO ALL SUCH ACTS AND EXECUTE, ACKNOWLEDGE AND DELIVER ALL
SUCH INSTRUMENTS AS MAY BE NECESSARY OR DESIRABLE IN THE OPINION OF THE COMPANY
TO VEST IN THE COMPANY THE ENTIRE INTEREST IN SUCH INVENTIONS, IDEAS, DEVICES,
AND PROCESSES REFERRED TO ABOVE.

4


--------------------------------------------------------------------------------




The foregoing to the contrary notwithstanding, the Executive shall not be
required to assign or offer to assign to the Company any of the Executive’s
rights in any invention for which no equipment, supplies, facility, or trade
secret information of the Company was used and which was developed entirely on
the Executive’s own time, unless: (A) the invention related to (i) the Business
of the Company; or (ii) the Company’s actual or demonstrably anticipated (with
the realistic prospect of occurring) research or development; or (B) the
invention results from any work performed by the Executive for the Company. The
Executive acknowledges his/her prior receipt of written notification of the
limitation set forth in the preceding sentence on the Executive’s obligation to
assign or offer to assign to the Company the Executive’s rights in inventions.


7.             CONFIDENTIALITY OF INFORMATION: DUTY OF NON-DISCLOSURE.


(A)           THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT HIS/HER EMPLOYMENT BY
THE COMPANY UNDER THIS AGREEMENT NECESSARILY INVOLVES HIS/HER UNDERSTANDING OF
AND ACCESS TO CERTAIN TRADE SECRETS AND CONFIDENTIAL INFORMATION PERTAINING TO
THE BUSINESS OF THE COMPANY. ACCORDINGLY, THE EXECUTIVE AGREES THAT AFTER THE
DATE OF THIS AGREEMENT AT ALL TIMES HE/SHE WILL NOT, DIRECTLY OR INDIRECTLY,
WITHOUT THE EXPRESS CONSENT OF THE COMPANY, DISCLOSE TO OR USE FOR THE BENEFIT
OF ANY PERSON, CORPORATION OR OTHER ENTITY, OR FOR HIMSELF/HERSELF ANY AND ALL
FILES, TRADE SECRETS OR OTHER CONFIDENTIAL INFORMATION CONCERNING THE INTERNAL
AFFAIRS OF THE COMPANY, INCLUDING, BUT NOT LIMITED TO, INFORMATION PERTAINING TO
ITS CUSTOMERS, PROSPECTIVE CUSTOMERS, SERVICES, PRODUCTS, EARNINGS, FINANCES,
OPERATIONS, METHODS OR OTHER ACTIVITIES, PROVIDED, HOWEVER, THAT THE FOREGOING
SHALL NOT APPLY TO INFORMATION WHICH IS OF PUBLIC RECORD OR IS GENERALLY KNOWN,
DISCLOSED OR AVAILABLE TO THE GENERAL PUBLIC OR THE INDUSTRY GENERALLY, OR KNOWN
BY EXECUTIVE PRIOR TO HIS/HER EMPLOYMENT WITH THE COMPANY. FURTHER, THE
EXECUTIVE AGREES THAT HE/SHE SHALL NOT, DIRECTLY OR INDIRECTLY, REMOVE OR
RETAIN, WITHOUT THE EXPRESS PRIOR WRITTEN CONSENT OF THE COMPANY, AND UPON
TERMINATION OF THIS AGREEMENT FOR ANY REASON SHALL RETURN TO THE COMPANY, ANY
CONFIDENTIAL FIGURES, CALCULATIONS, LETTERS, PAPERS, RECORDS, COMPUTER DISKS,
COMPUTER PRINT-OUTS, LISTS, DOCUMENTS, INSTRUMENTS, DRAWINGS, DESIGNS, PROGRAMS,
BROCHURES, SALES LITERATURE, OR ANY COPIES THEREOF, OR ANY INFORMATION OR
INSTRUMENTS DERIVED THEREFROM, OR ANY OTHER SIMILAR INFORMATION OF ANY TYPE OR
DESCRIPTION, HOWEVER SUCH INFORMATION MIGHT BE OBTAINED OR RECORDED, ARISING OUT
OF OR IN ANY WAY RELATING TO THE BUSINESS OF THE COMPANY OR OBTAINED AS A RESULT
OF HIS/HER EMPLOYMENT BY THE COMPANY. THE EXECUTIVE ACKNOWLEDGES THAT ALL OF THE
FOREGOING ARE PROPRIETARY INFORMATION, AND ARE THE EXCLUSIVE PROPERTY OF THE
COMPANY. THE COVENANTS CONTAINED IN THIS SECTION 7 SHALL SURVIVE THE TERMINATION
OF THIS AGREEMENT.


(B)           THE EXECUTIVE AGREES AND ACKNOWLEDGES THAT THE COMPANY DOES NOT
HAVE ANY ADEQUATE REMEDY AT LAW FOR THE BREACH OR THREATENED BREACH BY THE
EXECUTIVE OF HIS/HER COVENANT, AND AGREES THAT THE COMPANY SHALL BE ENTITLED TO
INJUNCTIVE RELIEF TO BAR THE EXECUTIVE FROM SUCH BREACH OR THREATENED BREACH IN
ADDITION TO ANY OTHER REMEDIES WHICH MAY BE AVAILABLE TO THE COMPANY AT LAW OR
IN EQUITY.

5


--------------------------------------------------------------------------------





8.             COVENANT NOT TO COMPETE.


(A)           DURING EXECUTIVE’S EMPLOYMENT.  DURING THE EXECUTIVE’S EMPLOYMENT,
THE EXECUTIVE SHALL NOT, WITHOUT THE. PRIOR WRITTEN CONSENT OF THE COMPANY,
WHICH CONSENT MAY BE WITHHELD AT THE SOLE AND REASONABLE DISCRETION OF THE
COMPANY, ENGAGE IN ANY OTHER BUSINESS ACTIVITY FOR GAIN, PROFIT, OR OTHER
PECUNIARY ADVANTAGE (EXCEPTING THE INVESTMENT OF FUNDS IN SUCH FORM OR MANNER AS
WILL NOT REQUIRE ANY SERVICES ON THE PART OF THE EXECUTIVE IN THE OPERATION OF
THE AFFAIRS OF THE COMPANIES IN WHICH SUCH INVESTMENTS ARE MADE) OR ENGAGE IN OR
IN ANY MANNER BE CONNECTED OR CONCERNED, DIRECTLY OR INDIRECTLY, WHETHER AS AN
OFFICER, DIRECTOR, STOCKHOLDER, PARTNER, OWNER, EMPLOYEE, CREDITOR, OR
OTHERWISE, WITH THE OPERATION, MANAGEMENT, OR CONDUCT OF ANY BUSINESS THAT
COMPETES WITH THE BUSINESS OF THE COMPANY.


(B)           FOLLOWING TERMINATION OF THE EXECUTIVE’S EMPLOYMENT.  WITHIN THE
12 MONTH PERIOD IMMEDIATELY FOLLOWING THE END OF THE EXECUTIVE’S EMPLOYMENT,
REGARDLESS OF THE REASON THEREFORE, THE EXECUTIVE SHALL NOT ENGAGE IN THE
FOLLOWING, BUT ONLY TO THE EXTENT THAT THESE ACTIVITIES COMPETE IN A SIMILAR
BUSINESS TO THE COMPANY, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, WHICH
CONSENT MAY BE WITHHELD AT THE SOLE DISCRETION OF THE COMPANY: (A) ENGAGE IN OR
IN ANY MANNER BE CONNECTED OR CONCERNED, DIRECTLY OR INDIRECTLY, WHETHER AS AN
OFFICER, DIRECTOR, STOCKHOLDER, PARTNER, OWNER, EMPLOYEE, CREDITOR, OR OTHERWISE
WITH THE OPERATION, MANAGEMENT, OR CONDUCT OF ANY BUSINESS SIMILAR TO THE
BUSINESS BEING CONDUCTED AT THE TIME OF SUCH TERMINATION WITHIN A 100-MILE
RADIUS FROM THE COMPANY’S CURRENT HEADQUARTERS LOCATION AS OF THE DATE OF THIS
AGREEMENT; (B) DIRECTLY SOLICIT, CONTACT, INTERFERE WITH, OR DIVERT ANY CUSTOMER
SERVED BY THE COMPANY FOR THE BUSINESS, OR ANY PROSPECTIVE CUSTOMER IDENTIFIED
BY OR ON BEHALF OF THE COMPANY, DURING THE EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY; OR (C) DIRECTLY SOLICIT ANY EMPLOYEE THEN EMPLOYED BY THE COMPANY OR
PREVIOUSLY EMPLOYED BY THE COMPANY WITHIN THE ONE YEAR PERIOD PRECEDING
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY TO JOIN THE
EXECUTIVE, WHETHER AS A PARTNER, AGENT, EMPLOYEE OR OTHERWISE, IN ANY ENTERPRISE
ENGAGED IN A BUSINESS SIMILAR TO THE BUSINESS OF THE COMPANY BEING CONDUCTED AT
THE TIME OF SUCH TERMINATION.


(C)           ACKNOWLEDGMENT.  THE EXECUTIVE ACKNOWLEDGES THAT THE RESTRICTIONS
SET FORTH IN SECTION 8 ARE REASONABLE IN SCOPE AND ESSENTIAL TO THE PRESERVATION
OF THE BUSINESS OF THE COMPANY AND PROPRIETARY PROPERTIES AND THAT THE
ENFORCEMENT THEREOF WILL NOT IN ANY MANNER PRECLUDE THE EXECUTIVE, IN THE EVENT
OF THE EXECUTIVE’S TERMINATION OF EMPLOYMENT WITH THE COMPANY, FROM BECOMING
GAINFULLY EMPLOYED IN SUCH MANNER AND TO SUCH EXTENT AS TO PROVIDE A STANDARD OF
LIVING FOR HIMSELF/HERSELF, THE MEMBERS OF HIS/HER FAMILY, AND THOSE DEPENDENT
UPON HIM OF AT LEAST THE SORT AND FASHION TO WHICH HE/SHE AND THEY HAVE BECOME
ACCUSTOMED AND MAY EXPECT.


(D)           SEVERABILITY.  THE COVENANTS OF THE EXECUTIVE CONTAINED IN SECTION
8 OF THIS AGREEMENT SHALL EACH BE CONSTRUED AS AN AGREEMENT INDEPENDENT OF ANY
OTHER PROVISION IN THIS AGREEMENT, AND THE EXISTENCE OF ANY CLAIM OR CAUSE OF
ACTION OF THE EXECUTIVE AGAINST THE COMPANY, WHETHER PREDICATED ON THIS
AGREEMENT OR OTHERWISE, SHALL NOT CONSTITUTE A DEFENSE TO THE ENFORCEMENT BY THE
COMPANY OF SUCH COVENANTS. BOTH PARTIES HEREBY EXPRESSLY AGREE AND CONTRACT THAT
IT IS NOT THE INTENTION OF EITHER PARTY

6


--------------------------------------------------------------------------------





TO VIOLATE ANY PUBLIC POLICY, OR STATUTORY OR COMMON LAW, AND THAT IF ANY
SENTENCE, PARAGRAPH, CLAUSE, OR COMBINATION OF THE SAME OF THIS AGREEMENT IS IN
VIOLATION OF THE LAW, SUCH SENTENCE, PARAGRAPH, CLAUSE OR COMBINATION OF THE
SAME SHALL BE VOID, AND THE REMAINDER OF SUCH PARAGRAPH AND THIS AGREEMENT SHALL
REMAIN BINDING ON THE PARTIES TO MAKE THE COVENANTS OF THIS AGREEMENT BINDING
ONLY TO THE EXTENT THAT IT MAY BE LAWFULLY DONE. IN THE EVENT THAT ANY PART OF
ANY COVENANT OF THIS AGREEMENT IS DETERMINED BY A COURT OF LAW TO BE OVERLY
BROAD THEREBY MAKING THE COVENANT UNENFORCEABLE, THE PARTIES HERETO AGREE, AND
IT IS THEIR DESIRE, THAT SUCH COURT SHALL SUBSTITUTE A JUDICIALLY ENFORCEABLE
LIMITATION IN ITS PLACE, AND THAT AS SO MODIFIED THE COVENANT SHALL BE BINDING
UPON THE PARTIES AS IF ORIGINALLY SET FORTH HEREIN.


9.             GENERAL PROVISIONS.


(A)           GOODWILL.  THE COMPANY HAS INVESTED SUBSTANTIAL TIME AND MONEY IN
THE DEVELOPMENT OF ITS PRODUCTS, SERVICES, TERRITORIES, ADVERTISING AND
MARKETING THEREOF, SOLICITING CLIENTS AND CREATING GOODWILL. BY ACCEPTING
EMPLOYMENT WITH THE COMPANY, THE EXECUTIVE ACKNOWLEDGES THAT THE CUSTOMERS ARE
THE CUSTOMERS OF THE COMPANY, AND THAT ANY GOODWILL CREATED BY THE EXECUTIVE
BELONGS TO AND SHALL INURE TO THE BENEFIT OF THE COMPANY.


(B)           NOTICES.  ANY NOTICE REQUIRED OR PERMITTED HEREUNDER SHALL BE MADE
IN WRITING (I) EITHER BY ACTUAL DELIVERY OF THE NOTICE INTO THE HANDS OF THE
PARTY THEREUNDER ENTITLED, OR (II) BY DEPOSITING THE NOTICE WITH A NATIONALLY
RECOGNIZED OVERNIGHT DELIVERY SERVICE, ALL SHIPPING COSTS PREPAID AND ADDRESSED
TO THE PARTY TO WHOM THE NOTICE IS TO BE GIVEN AT THE PARTY’S RESPECTIVE ADDRESS
SET FORTH BELOW, OR SUCH OTHER ADDRESS AS THE PARTIES MAY FROM TIME TO TIME
DESIGNATE BY WRITTEN NOTICE AS HEREIN PROVIDED.

As addressed to the Company:

With a copy to:

 

 

Merge Technologies Incorporated

Michael Best & Friedrich LLP

6737 W. Washington Street

100 East Wisconsin Avenue 

Milwaukee, Wisconsin 53214-5650

Suite 3300

Attention:  Chief Executive Officer

Milwaukee, Wisconsin 53202

 

Attention:  Geoffrey R. Morgan, Esquire

 

 

As addressed to the Executive:

 

Steve Oreskovich

 

1302 S. 91st Street

 

West Allis, WI 53214

 

 

 

The notice shall be deemed to be received on the date of its actual receipt by
the party entitled thereto.


 


(C)           AMENDMENT AND WAIVER.  NO AMENDMENT OR MODIFICATION OF THIS
AGREEMENT SHALL BE VALID OR BINDING UPON THE COMPANY UNLESS MADE IN WRITING AND
SIGNED BY AN OFFICER OF THE COMPANY DULY AUTHORIZED BY THE BOARD OR UPON THE
EXECUTIVE

7


--------------------------------------------------------------------------------





UNLESS MADE IN WRITING AND SIGNED BY HIM. THE WAIVER BY THE COMPANY OF THE
BREACH OF ANY PROVISION OF THIS AGREEMENT BY THE EXECUTIVE SHALL NOT OPERATE OR
BE CONSTRUED AS A WAIVER OF ANY SUBSEQUENT BREACH BY HIM.


(D)           ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
BETWEEN THE PARTIES AS AN EXECUTIVE OF THE COMPANY, AND THERE ARE NO
REPRESENTATIONS, WARRANTIES, AGREEMENTS OR COMMITMENTS BETWEEN THE PARTIES
HERETO WITH RESPECT TO HIS EMPLOYMENT EXCEPT AS SET FORTH HEREIN, AS SET FORTH
IN SCHEDULE G OF THE MERGER AGREEMENT BETWEEN CEDARA SOFTWARE CORP. AND THE
COMPANY. NO PRESUMPTION SHALL BE MADE IN FAVOR OR AGAINST EITHER PARTY BASED
UPON WHO HAS SERVED AS DRAFTSMAN OF THIS AGREEMENT.


(E)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE
OF WISCONSIN.


(F)            SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT SHALL, FOR ANY
REASON, BE HELD UNENFORCEABLE, SUCH PROVISION SHALL BE SEVERED FROM THIS
AGREEMENT UNLESS, AS A RESULT OF SUCH SEVERANCE, THE AGREEMENT FAILS TO REFLECT
THE BASIC INTENT OF THE PARTIES. IF THE AGREEMENT CONTINUES TO REFLECT THE BASIC
INTENT OF THE PARTIES, THEN THE INVALIDITY OF SUCH SPECIFIC PROVISION SHALL NOT
AFFECT THE ENFORCEABILITY OF ANY OTHER PROVISION HEREIN, AND THE REMAINING
PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT.


(G)           ASSIGNMENT.  THE EXECUTIVE MAY NOT UNDER ANY CIRCUMSTANCES
DELEGATE ANY OF HIS/HER RIGHTS AND OBLIGATIONS HEREUNDER WITHOUT FIRST OBTAINING
THE PRIOR WRITTEN CONSENT OF THE COMPANY. THIS AGREEMENT AND ALL OF THE
COMPANY’S RIGHTS AND OBLIGATIONS HEREUNDER MAY BE ASSIGNED OR TRANSFERRED BY IT,
IN WHOLE OR IN PART, TO BE BINDING UPON AND INURE TO THE BENEFIT OF ANY
SUBSIDIARY OR SUCCESSOR OF THE COMPANY, PROVIDED EITHER THE SUCCESSOR HAS A NET
WORTH GREATER THAN THE COMPANY AT THE TIME OF ASSIGNMENT OR THE COMPANY REMAINS
PRIMARILY LIABLE WITH RESPECT TO THE OBLIGATIONS SO ASSIGNED.


(H)           COSTS OF ENFORCEMENT, LITIGATION.  IN THE EVENT OF ANY SUIT OR
PROCEEDING SEEKING TO ENFORCE THE TERMS, COVENANTS, OR CONDITIONS OF THIS
AGREEMENT, THE PREVAILING PARTY SHALL, IN ADDITION TO ALL OTHER REMEDIES AND
RELIEF THAT MAY BE AVAILABLE UNDER THIS AGREEMENT OR APPLICABLE LAW, RECOVER
HIS/HER OR ITS REASONABLE ATTORNEYS’ FEES AND COSTS AS SHALL BE DETERMINED AND
AWARDED BY THE COURT. ANY CONTROVERSY OR DISPUTE WITH RESPECT TO THE TERMS OF
SECTION 5, 6, 7 OR 8 OF THIS AGREEMENT WILL SURVIVE TERMINATION OF THIS
AGREEMENT AND SHALL BE LITIGATED IN THE STATE OF FEDERAL COURTS OF COMPETENT
JURISDICTION SITUATED IN MILWAUKEE, WISCONSIN, TO WHICH JURISDICTION AND VENUE
ALL PARTIES CONSENT.


(I)            MITIGATION.  THE EXECUTIVE SHALL NOT BE OBLIGATED TO SEEK OTHER
EMPLOYMENT IN MITIGATION OF THE AMOUNTS PAYABLE UNDER THIS AGREEMENT, AND THE
OBTAINING OF ANY SUCH OTHER EMPLOYMENT SHALL IN NO EVENT EFFECT ANY REDUCTION OF
THE COMPANY’S OBLIGATIONS TO MAKE PAYMENTS HEREUNDER. NOTWITHSTANDING THE
FOREGOING, IF EXECUTIVE RECEIVES THE PAYMENTS DESCRIBED IN SECTION 9 BY
TERMINATING HIS/HER EMPLOYMENT FOLLOWING A CHANGE IN CONTROL AND EXECUTIVE
SUBSEQUENTLY BECOMES RE-EMPLOYED BY THE COMPANY OR BY THE PARTY OR PARTIES
EFFECTING THE CHANGE IN CONTROL, THE

8


--------------------------------------------------------------------------------





AMOUNTS EARNED ON RE-EMPLOYMENT (UP TO A PERIOD OF ONE YEAR’S COMPENSATION)
SHALL BE REPAID TO THE COMPANY.


10.           EXECUTIVE ACKNOWLEDGEMENT.  THE EXECUTIVE ACKNOWLEDGES THAT:


(A)           THE EXECUTIVE HAS HAD SUFFICIENT TIME TO REVIEW THIS KEY OFFICER
AGREEMENT THOROUGHLY;


(B)           THE EXECUTIVE HAS READ AND UNDERSTANDS THE TERMS OF THIS KEY
OFFICER AGREEMENT AND THE OBLIGATIONS HEREUNDER;


(C)           THE EXECUTIVE HAS RECEIVED THE GOOD AND ADEQUATE CONSIDERATION FOR
ENTERING INTO THIS KEY OFFICER AGREEMENT; AND


(D)           THE EXECUTIVE HAS BEEN GIVEN AN OPPORTUNITY TO OBTAIN INDEPENDENT
LEGAL ADVICE CONCERNING THE INTERPRETATION AND EFFECT OF THIS KEY OFFICER
AGREEMENT.

IN WITNESS WHEREOF, this Agreement is entered into as of the day and year first
above written.

 

COMPANY:

 

 

 

MERGE TECHNOLOGIES INCORPORATED

 

 

 

 

 

By:

/s/ Richard A. Linden

 

 

Richard A. Linden

 

 

President and Chief Executive Officer

 

 

 

 

 

EXECUTIVE:

 

 

 

By:

/s/ Steve Oreskovich

 

 

Steve Oreskovich

 

9


--------------------------------------------------------------------------------




RELEASE

EXHIBIT A

I, _______________ (Employee), in consideration of the payments made by Merge
Technologies Incorporated (“Company”) to me pursuant to the severance section in
the Key Officer Agreement, dated _____________________, the adequacy of which is
hereby acknowledged, do hereby release and discharge the Company and all of its
directors, officers, owners, agents, employees, attorneys, insurers, affiliates,
subsidiaries, related corporations, predecessors, successors, heirs and assigns,
(collectively “Released Persons and Entities”) from any and all sums of money,
attorneys fees, accounts, motions, causes of action, claims, demands or
liabilities of any ‘kind or character whatsoever, whether known or unknown,
which I either have had or now have against such Released Persons and Entities,
or any of them, for or related in any way to anything occurring from the
beginning of time to the date of execution of this Release.

Without limiting the generality of the foregoing, this Release applies to any
and all claims, causes of action, demands or liabilities, which I have had or
now have:

(a)                                  For any and all tort, contract, common law,
statutory or other claims.

(b)                                 For any and all Claims under or pursuant to
the Americans With Disabilities Act, Title VII of the Civil Rights Act of 1964,
as amended, the Civil Rights Act of 1991, the Equal Pay Act, the Fair Labor
Standards Act, the Employee Retirement Income Security Act of 1974, the Age
Discrimination in Employment law, the Older Workers Benefit Protection Act, the
Employee Retirement Income Security Act “ERISA” (except for vested benefits
which are not affected by this agreement) the National Labor Relations Act, the
Federal Family Medical Leave Acts, any and all Claims under federal, state or
local wage payment laws or any other federal, state or local law, statute,
ordinance, rule, regulation or executive order, and/or any Claims to attorneys’
fees or costs thereunder. The foregoing does not supersede the employee’s rights
to any workers’ compensation claims and any pension or unemployment compensation
claims.

(c)                                  For wrongful termination of employment,
including violations of public policy.

(d)                                 For breach of contract, whether express or
implied.

(e)                                  For libel, slander, defamation, damage to
reputation, intentional or negligent infliction of emotional distress or other
tortious conduct.

In addition to the above, I warrant that I have neither filed nor joined in any
complaint, charge, claim, lawsuit or other proceeding of any kind against
Company or any of the other Released Parties and Entities identified above. I
promise never to file, join in or pursue any complaint, charge, claim, lawsuit
or other proceeding asserting any claims released above.

10


--------------------------------------------------------------------------------




The Company reserves the right to immediately terminate any payments due under
this Agreement in the event of a breach of this Release, and shall have the
right to seek all legal remedies, including injunctive relief, in any court of
competent jurisdiction barring Employee from further breaches of this Release.

I have read this Release, have had sufficient time to consider its contents and
agree to its terms and conditions of my own free will. I also understand that
this Release includes a final general release and that I can make no further
claims against the Released Persons and Entities in connection with my
employment or the termination thereof.

EMPLOYEE:

 

 

 

 

 

 

Name (Please Print)

Signature

 

 

 

 

 

Date

 

 

11


--------------------------------------------------------------------------------